Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed on 10/12/2021; Claims 1-4, 7, 10, 11-13, 16, and 19-20 have been amended; and claims 1, 10, and 19 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 10/12/2021 and 01/09/2022.
are being considered by the examiner.
Response to Arguments
Applicants’ arguments in the instant amendment, filed on 01/09/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Claims 1, 10, and 19 requires “a second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of characters (stored password) in an order that is not specified for the authentication attempt, wherein a spread of respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters”. In contrast, the order of Mahmoud is specified, with noise  Accordingly, because the cited portions of Mahmoud and the reasoning set forth in the Office Action, alone or in combination, fails to disclose each and every element of claims 1, 10, and 19 (Applicant Remarks/Arguments, pages 9-10).
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mahmoud does disclose the aforementioned limitations as the following:
Mahmoud discloses a second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), wherein spread of respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters). 
Mahmoud discloses in fig. 3, box 302 & 304 and pars. 0024-0025 in details of “spread of respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters”. For Example, a first spread is about 27 positions in length, a second spread is about 16 positions in length, a third spread is about 33 position in lengths, and fourth spread is about 60 positions in length. The second subset of noise characters is non-uniform and random within the second set of characters. It is clear that Mahmoud does teach positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters.
Applicants argue: the cited references fail to teach the amended limitation such as “causing access to be granted to the access controlled resource based further upon determining,” “wherein the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold.”, “wherein the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold.”, and “the variance is above a threshold.” (Applicant Remarks/Arguments, pages 10-12).
		 Applicants’ arguments with respect to the amended limitation above have been fully considered but are moot in view of the new ground(s) of rejection.
Applicants argue:  the cited references fail to teach the amended limitation “wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password” (Applicant Remarks/Arguments, page 12).
		The Examiner disagrees with the Applicants. The Examiner respectfully submits that does disclose Lee does disclose the aforementioned limitations as the following:
Lee disclose permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password (Lee: par. 0022, Suppose that the actual password is "PSWD1234".  Then the input password can be varied as follows.  First, the order could be changed without any repetition, such as, `52FGPE4YWDQ16S03`.  Here, the bold and underlined `2P4WD1S3` is the actual password, and the rest, `5FGEYQ60` becomes the fake password.  As another example, the order could be changed with repetition, such as, `22FDPE4YWD16SS03`.  In this case, `2`, `D`, and `S` are repeated, and the bold and underlined `2DP4W1S3` is the actual password, and `2FEYD6S0` belongs to the fake password). The length m that corresponds to the number of characters of stored password is a length of actual password in this case m = 8. It is clear that Lee does teach the above limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying …;” “means for receiving a second set of characters …;” and “means for causing access …” recited in claims 19-20.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 10, 14-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011). 
Regarding claim 1, Mahmoud teaches a method for a password to be authenticated against a stored password, the method comprising:
using one or more hardware processors (Mahmoud: par. 0033, one or more processor(s)):
identifying a first set of characters corresponding to the stored password (Mahmoud: fig. 2, label 216, par. 0021, The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process);
receiving a second set of characters to be authenticated during an authentication attempt, wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password (Mahmoud: fig. 2. label 204, par. 0019, The user then enters a string of characters (also referred to as a "modified password" or a "noisy password") that includes an actual user password as well as variable characters and terminator characters (block 204…; fig. 3, pars. 0023-0027); and
causing access to be granted to an access controlled resource based upon determining that the second set of characters includes:
a first subset of password characters that match the first set of characters corresponding to the stored password and in a same order (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), and 
a second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), wherein spread of respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also fig. 3, box 302, 304, pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters).
Regarding claim 5, Mahmoud discloses the method of claim 1. Mahmoud further discloses, wherein the second set of characters is received over a network (Mahmoud: fig. 2, par. 0020; fig. 1, pars. 0017-0018, network 106).
Regarding claim 6, Mahmoud discloses the method of claim 1. Mahmoud further discloses, wherein the second set of characters is received from an input device communicatively coupled to the one or more hardware processors (Mahmoud: (Mahmoud: fig. 2, par. 0020, Procedure 200 continues as a system (such as a computing system) receives the modified password (block 206); par. 0033, one or more processors(s)). 
Regarding claim 9, Mahmoud discloses the method of claim 7. Mahmoud further discloses comprising: 
storing information about the second set of characters (Mahmoud: par. 0016, Server 104 is coupled to a database 108 for storing various information, such as password-related information…); 
receiving a third set of characters entered during a second authentication attempt (Mahmoud: fig. 6, par. 0031, Referring to procedure 600, a server receives a modified password including an actual user password, variable characters, and terminator characters (block 602)); and 
causing access to be denied to the access controlled resource based upon determining that the third set of characters is within a threshold similarity of the second set of characters (Mahmoud: par. 0022, The safeguard S is a number that represents the minimum number of variable characters V the user is instructed to insert after each character in the actual user password;  fig. 6, par. 0031, If the received modified password matches any of the previously received modified passwords, the received modified password is considered an invalid password (block 608)). 
Regarding claim 10, claim 10 is directed to claim 10 a device for authentication, the device comprising: one or more hardware processors (Mahoud: par. 0033); a memory (Mahoud: par. 0033), storing instructions, which when executed, cause the one or more hardware processors to perform operations associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Regarding claim 19, Mahoud discloses a device for authentication, the device comprising:
means for identifying a first set of characters corresponding to a stored password (Mahmoud: fig. 2, label 216, par. 0021, The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process);
means for receiving a second set of characters to be authenticated during an authentication attempt, wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password (Mahmoud: fig. 2. label 204, par. 0019, The user then enters a string of characters (also referred to as a "modified password" or a "noisy password") that includes an actual user password as well as variable characters and terminator characters (block 204)…; fig. 3, pars. 0023-0027); and
means for causing access to be granted to an access controlled resource based upon determining that the second set of characters includes:
a first subset of password characters that match the first set of characters corresponding to the stored password and in a same order (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), and
a second subset of noise characters that are not specified for the authentication attempt and are distributed with the first subset of password characters in an order that is not specified for the authentication attempt (Mahmoud: fig. 2, labels 212-216, pars. 0020-0021, .. The system then locates the multiple terminator characters in the modified password (block 210).  Once the terminator characters are located, the system identifies user password characters that are located after the terminator characters (block 212)… The system then compares the actual user password submitted by the user with a user password stored by the system (block 216), such as the password entered by the user during the user registration process.  If the password is valid, the user is allowed access to the requested resource (block 220), such as a software application or web site…), wherein spread of respective positions of characters of the second subset of noise characters is non-uniform and random within the second set of characters (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, discloses details of second subset of the second subset of noise characters is non-uniform and random within the second set of characters; For example, See fig. 3, box 302 & 304 and pars. 0024-0025 for more details. A first spread is about 27 positions in length, a second spread is about 16 positions in length, a third spread is about 33 position in lengths, and fourth spread is about 60 positions in length. The second subset of noise characters is non-uniform and random within the second set of characters).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Amend et al. (“Amend,” US 2017/0351659, published Dec. 7, 2017). 
Regarding claim 2, Mahmoud discloses the method of claim 1. Mahmoud further discloses, wherein causing access to be granted to the access controlled resource comprises based further upon determining that a measure of spread of the respective positions of the second subset of noise characters (Mahmoud: fig. 2, pars. 0020-0021) but does not explicitly discloses a greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, wherein the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold.
the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold (Amend: par. 0025, when the determined Levenshtein distance is greater than zero but less than a maximum difference threshold and the keyboard distance determined for each mismatching character pair is less than a maximum keyboard distance threshold; also see par. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amend with the method and system of Mahmoud, wherein the greatest distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is less than a threshold. One would have been motivated to generate a replacement text string by replacing a portion of the text string that matches a main string with the corresponding replacement string in an efficient manner (Amend: abstract, par. 0012). 
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 11, and is therefore rejected under similar rationale.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Moussa et al. (“Moussa,” US 5,680,470).
Regarding claim 3, Mahmoud discloses the method of claim 1.  Mahmoud further discloses, wherein causing access to be granted to the access controlled resource comprises based further upon determining that a measure of spread of the respective positions of the second subset of noise characters (Mahmoud: fig. 2, pars. 0020-0021) but 
However, in an analogous art, Moussa discloses “an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, wherein the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold (Moussa: Col. 13, lines 37-43, (154) At a comparison step 1003, the average acceptance threshold a and an average distance d may be compared. If the average acceptance threshold a is less than the average distance d, the test input signature 103 may be accepted and the verification signal 108 may be generated. Otherwise, the test input signature 103 may be rejected and the verification signal 108 may be absent; Col. 10, lines 36, String distance is computed according to the Levenshtein distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moussa with the method and system of Mahmoud to include wherein the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold. One would have been motivated to provide a method of automated signature verification, in which a test signature, e.g, a (Moussa: abstract, Col 1. lines 43-47).
Regarding claim 4, Mahmoud discloses the method of claim 1. Mahmoud further disclose, wherein causing access to be granted to the access controlled resource comprises based further upon determining that a measure of spread of the respective positions of the second subset of noise characters (Mahmoud: fig. 2, pars. 0020-0021) but does not explicitly disclose a variance of the respective positions of the second subset of noise characters within the second set of characters, wherein the variance is above a threshold.
However, in an analogous art, Moussa discloses “an average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters, wherein the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is greater than a threshold (Moussa: Col. 13, lines 37-43, (154) At a comparison step 1003, the average acceptance threshold a and an average distance d may be compared. If the average acceptance threshold a is less than the average distance d, the test input signature 103 may be accepted and the verification signal 108 may be generated. Otherwise, the test input signature 103 may be rejected and the verification signal 108 may be absent; Col. 10, lines 36, String distance is computed according to the Levenshtein distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moussa with the method and system of Mahmoud to include wherein the average distance between (Moussa: abstract, Col 1. lines 43-47).
Although Moussa does not explicitly disclose a variance of the respective positions of the second subset of noise characters within the second set of characters, wherein the variance is above a threshold.
However, one ordinary skill in art would easily derived a variance when the average distance between respective positions of subsequent ones of the second subset of noise characters within the second set of characters is computed from Moussa cited above. The additional features above can be easily derived from the combination of Mahmoud and Moussa (Mahmoud: fig. 3,  par. 0022, Fig. 3  shows an example of a modified password and the process of identifying an actual user password embedded within the modified password, according to one embodiment. The modified password has four parts: a fixed portion (called F) that is the actual user password, a variable portion (called V) entered by the user between each character in the actual user password, a terminator portion (called X), and a safeguard (called S). The fixed portion F is defined by the user and typically ranges from four to eight characters in length; FIG. 3, the actual user password is "1452", the terminator characters are "3676", and the safeguard number S is "5". The character string discussed with respect to FIG. 3 also contains multiple random characters (the variable characters V) [i.e. second subset of noise characters is non-uniform and random]. The safeguard is used to prevent unauthorized use of the modified password string. ... See also pars. 0024-0025, Moussa: Col. 13, lines 37-43) and limitation “wherein the variance is above a threshold” is merely design option to one ordinary skill in the art. 
Regarding claim 13, claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Lee (“Lee,” US 2003/0172281, published Sep. 11, 2003).
Regarding claim 7, Mahmoud discloses the method of claim 1, wherein determining that the second set of characters includes the first subset of password characters comprises matching a plurality of vectors but does not explicitly discloses comprising permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password.
However, in an analogous art, Lee disclose permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password (Lee: par. 0022, Suppose that the actual password is "PSWD1234".  Then the input password can be varied as follows.  First, the order could be changed without any repetition, such as, `52FGPE4YWDQ16S03`.  Here, the bold and underlined `2P4WD1S3` is the actual password, and the rest, `5FGEYQ60` becomes the fake password.  As another example, the order could be changed with repetition, such as, `22FDPE4YWD16SS03`.  In this case, `2`, `D`, and `S` are repeated, and the bold and underlined `2DP4W1S3` is the actual password, and `2FEYD6S0` belongs to the fake password, wherein in length of m equal to 8 is actual password). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the method and system of Mahmoud, wherein permutations of the received second set of characters against the first set of characters, wherein the plurality of vectors are of length m that corresponds to the number of characters of stored password. One would have been motivated to continue without changing the password, as the password is one time use fake password.  Reinforces security by simple processing without spending much time and cost (Lee: pars. 0009, 0032).
Regarding claim 16, claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud Abd Alla et al. (“Mahmoud,” US 2011/0271118, published Nov. 3, 2011) in view of Lee (“Lee,” US 2003/0172281, published Sep. 11, 2003), further in view of further in view of Amend et al. (“Amend,” US 2017/0351659, published Dec. 7, 2017).
Regarding claim 8, the combination of Mahmoud and Lee teaches the method of claim 7. The combination of Mahmoud and Lee further discloses wherein the matching the plurality of vectors comprising permutations of the received second set of characters 
However, in an analogous art, Amend discloses comparing a distance derived from a distance function to a threshold (Amend: par. 0025, when the determined Levenshtein distance is greater than zero but less than a maximum difference threshold and the keyboard distance determined for each mismatching character pair is less than a maximum keyboard distance threshold; also see par. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amend with the method and system of Mahmoud and Lee, wherein comparing a distance derived from a distance function to a threshold. One would have been motivated to generate a replacement text string by replacing a portion of the text string that matches a main string with the corresponding replacement string in an efficient manner (Amend: abstract, par. 0012). 
Regarding claim 17, claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/Canh Le/
Examiner, Art Unit 2439

March 8th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439